EACOMBE, Circuit Judge.
It makes no difference that defendant’s manufacturers have made match stands having the leather ring, inserted in the base, held between perpendicular walls. It is not disputed that defendant sold the article Ex. No. 2 since the service of the injunction. Mere inspection of the article will show that the top of the inner wall is inclined sufficiently towards the opposite wall to pinch the leather ring. It may be that this is a sporadic case, where some accident of manufacture has produced a result sought to be avoided. Therefore the penalty for disobedience of the injunction will be made *138slight ($10) ; but should the discovery of other articles of like construction sold subsequent to injunction indicate persistent infringement a heavier penalty will be exacted.
The exhibit has been marked on the base “E H L,.”